HANNA, Judge,
dissenting.
I respectfully dissent. We are concerned here with making an objection which is understood to raise a double jeopardy claim. Although I do not reach the second point in the majority opinion, I agree with the majority that the facts do not show manifest necessity for the mistrial.
The trial court invited counsel’s comments on a mistrial. The response to the court’s invitation, however, fell short of raising the defendant’s Fifth Amendment right not to be twice placed in jeopardy. In fact, the defendant’s response appears to have misled the court into believing that the defendant’s Sixth Amendment rights to a speedy trial were about to be violated. The vagueness of the statement to the court is particularly troubling considering the simplicity in which double jeopardy rights may be preserved. A proper objection need only make reference to the double jeopardy clause. In that event, *394opposing counsel and the court would not find it necessary to engage in fine judicial distinctions in reasoning in order to determine what is meant by the objection. Counsel’s “preference,” if we consider a “preference” to be a proper method of preserving the rights, was unclear and can be considered a double jeopardy objection only after much judicial analysis and a good amount of speculation.
The defendant was convicted of trafficking drugs in the second degree, § 558.016, RSMo 1994, and sentenced as a prior drug offender, §§ 195.275, 195.295 and a prior and persistent offender, §§ 558.016 and 558.019. This case was first tried before the Honorable Justine Del Muro. The jury was chosen and sworn. After two police officers had testified, it became apparent that the assistant prosecuting attorney could not establish the chain of custody of the crack cocaine without the testimony of Officer Allen, who had not been endorsed by the state. Defense counsel objected to allowing the state to endorse the police officer as a witness. Before the trial commenced on the second day, counsel and the court had an off-the-record discussion about the state’s failure to endorse Officer Allen. The court and the attorneys went on the record and Judge Del Muro noted that they had been discussing a mistrial. The judge pointedly invited counsel to comment about the proposed mistrial. Because there was not a specific, straightforward response setting forth the defendant’s double jeopardy rights as a basis of the objection, it was waived and the defendant impliedly consented to the mistrial.
Double jeopardy is a personal right which, if not properly raised, is waived. See Peretz v. U.S., 501 U.S. 923 936, 111 S.Ct. 2661, 2669, 115 L.Ed.2d 808 (1991)(citing U.S. v. Bascaro, 742 F.2d 1335, 1365 (11th Cir.1984), cert denied sub nom. Hobson v. U.S., 472 U.S. 1017, 105 S.Ct. 3476, 87 L.Ed.2d 613 (1985)); State v. Harper, 353 Mo. 821, 184 S.W.2d 601, 604 (1945).
The Double Jeopardy Clause protects a defendant with a valued right not to be retried after an acquittal. It also allows a defendant to have his trial completed by a particular tribunal, with the exception that the defendant’s right to have his trial completed by a particular jury will “be subordinated to the public’s interest in fair trials designed to end in just judgments,” Wade v. Hunter, 336 U.S. 684, 689, 69 S.Ct. 834, 837, 93 L.Ed. 974 (1949), or when the ends of public justice would be defeated. Illinois v. Somerville, 410 U.S. 458, 459, 93 S.Ct. 1066, 1067, 35 L.Ed.2d 425 (1973). As a general rule, the Double Jeopardy Clause bars retrial if a judge grants a mistrial without the defendant’s request or consent. United States v. Jorn, 400 U.S. 470, 479-481, 91 S.Ct. 547, 554-55, 27 L.Ed.2d 543 (1971); State v. Tolliver, 839 S.W.2d 296, 299 (Mo. banc 1992).
Our review of whether the defendant requested or consented to a mistrial “turns not on a mechanical formula, but on a careful analysis of the facts of each case.” Tolliver, 839 S.W.2d at 299. In this ease, the defendant objected to Officer Allen’s testimony even though he had been afforded an opportunity to discuss Allen’s testimony that morning.
The issue is whether the defendant impliedly consented to the mistrial by failing to raise a double jeopardy claim. The courts have given the same effect to an implied waiver as an express waiver. Both effectively vitiate any double jeopardy bar to retrial. Camden v. Circuit Court of Second Judicial Circuit, 892 F.2d 610, 614, (7th Cir.1989), cert. denied, 495 U.S. 921, 110 S.Ct. 1954, 109 L.Ed.2d 316 (1990). Consent may be implied from the totality of the circumstances attendant on the declaration of a mistrial, United States v. Puleo, 817 F.2d 702, 705 (11th Cir. 1987), cert. denied, 484 U.S. 978, 108 S.Ct. 491, 98 L.Ed.2d 489 (1987); Tolliver, 839 S.W.2d at 299, and may be inferred from silence where there was an opportunity to object, but defendant fails to do so. Tolliver, 839 S.W.2d at 300(citing United States v. DiPietro, 936 F.2d 6, 9-10 (1st Cir.1991)); Puleo, 817 F.2d at 705.
The following cases have arrived at the same result: United States v. Aguilar-Aranceta, 957 F.2d 18, 21-22 (1st Cir.1992), cert. denied, 506 U.S. 834, 113 S.Ct. 105, 121 L.Ed.2d 64 (1992)(ruling defendant’s silence, when court declared mistrial on count on which jury was deadlocked, waived double-*395jeopardy claim); Puleo, 817 F.2d at 705 n. 5 (determining that “consent may be implied where the trial court’s intent to declare a mistrial is clear, and the defense has an opportunity to object, but does not”); United States v. Buljubasic, 808 F.2d 1260, 1265-66 (7th Cir.1987), cert. denied, 484 U.S. 815, 108 S.Ct. 67, 98 L.Ed.2d 31 (1987)(holding that the defendant’s silence constituted consent when judge proposed mistrial and invited comments Xemphasis added); United States v. Smith, 621 F.2d 350, 351-52 (9th Cir.1980), cert. denied, 449 U.S. 1087, 101 S.Ct. 877, 66 L.Ed.2d 813 (1981)(finding that defense counsel’s failure to object to mistrial, and his discussion of defendant’s retrial, amounted to implied consent to court’s sua sponte declaration of mistrial); United States v. Gordy, 526 F.2d 631, 635 n. 1 (5th Cir.1976)(holding that if a defendant “does not object timely to the declaration of a mistrial, his double jeopardy claim may be vitiated by his consent”); United States v. Beckerman, 516 F.2d 905, 908-09 (2nd Cir.1975) (holding implied consent where defendant could have objected to jury discharge when court gave him the opportunity to address another issue); United States v. Goldstein, 479 F.2d 1061, 1066-67 (2nd Cir.1973), cert. denied, 414 U.S. 873, 94 S.Ct. 151, 38 L.Ed.2d 113 (1973)(defendant failed to recant previously denied mistrial motion or object, despite opportunity to do so); United States v. Phillips, 431 F.2d 949, 950-51 (3rd Cir.1970)(defendant failed to object to court’s proposal to discharge jury because of irreconcilable disagreement).
When a judge declares a mistrial sua sponte there is a concern that the defendant has sufficient time to make an objection. The Tolliver court noted that the “[k]ey to determining implied consent is whether the defendant had an opportunity to object.” Tolliver, 839 S.W.2d at 300. In Tolliver, the court determined that the defense attorney had time to register her objection. Id. at 298. Because she had time to object and failed to make a specific objection to the mistrial, the court held that the defendant impliedly consented to the mistrial. Id. at 299-300.
The court and counsel here had previously held an off-the-record discussion concerning a mistrial, which is evident from the first remarks that Judge Del Muro made when the discussion returned to the record. The subject of a mistrial was under discussion and the court was ready to set a new trial date. There is no question but that counsel had sufficient opportunity in which to make it clear to the court that the basis for the objection was his client's double jeopardy right.
Thus, we consider the adequacy of the “objection” and whether opposing counsel and the court were informed that the defendant raised his double jeopardy rights. Defense counsel expressed a “preference” to exclude the witness’s testimony so that, at the close of the state’s case, he “would ask [the court] to dismiss the case.”1 After, not before, the mistrial was declared, he requested that the motion to dismiss be with prejudice. The majority holds that these two requests satisfied the specificity requirements. I suppose that the statement to the court may be understood to mean that he wanted to continue with the evidence, although the defendant’s statement conveys other meanings. First, we should not construe a “preference” as an objection. More importantly, the statement can more readily be interpreted as raising the defendant’s speedy trial rights.
Whether an objection is sufficient to preserve the double jeopardy claim is answered in Tolliver. The Missouri Supreme Court repeatedly said that the objection must be specific if it is to preserve the double jeopai’-dy claim. Tolliver, 839 S.W.2d at 299-300. The defendant’s attorney in Tolliver objected to the testimony and requested that the court’s dismissal be with prejudice. The court said that “[a]n objection need not only be timely but also specific.” Id. The court continued that once it became clear that the trial court was going to declare a mistrial, “it is incumbent on defense counsel to state clearly her objection and her desire to pro*396ceed.” Id. (emphasis added). With respect to specificity of the objection, the court required that, “fsJimply asking that the declaration of the mistrial be ‘with prejudice’ was not specifically sufficient to apprise the trial court of a request that jeopardy attach. ” Id. (emphasis added). The court repeated for the third time, that “[i]t was necessary for counsel at the first trial clearly to state this ground.” Id. (emphasis added).
Tolliver was repeating the longstanding rule requiring a constitutional objection to be specific and timely. In State v. Flynn, the Missouri Supreme Court held that “[t]he sections of the Constitution claimed to have been violated must be specified.” 519 S.W.2d 10, 12 (Mo. banc 1975). The court in Flynn also held that a constitutional search and seizure objection which was first raised in the defendant’s motion for new trial, rather than in the motion to suppress, preserved nothing for appeal. See id. The Missouri Supreme Court following the rationale of the court in Flynn held that a constitutional question will be waived unless the party: (1) raises the constitutional question at the first available opportunity; (2) designates specifically the constitutional provision claimed to have been violated, such as by explicit reference to the article and section or by quotation of the provision itself; (3) state the facts showing the violation; and (4) preserve the constitutional question throughout for appellate review. Callier v. Director of Revenue, 780 S.W.2d 639, 641 (Mo.1989)(emphasis added) (quoting City of Eureka v. Litz, 658 S.W.2d 519, 521 (Mo.App.1983). See also State v. Pullen, 843 S.W.2d 360 364 (Mo. banc 1992), cert. denied, 510 U.S. 871, 114 S.Ct. 200, 126 L.Ed.2d 158 (1993))(quoting State v. Flynn, 519 S.W.2d 10, 12 (Mo.1975)).
To the same result, the Missouri Supreme Court in State v. Hadley, held that a constitutional objection “must be raised at the earliest opportunity and preserved at each stage of the judicial process.” 815 S.W.2d 422, 424 (Mo. banc 1991). The Hadley court also held that a constitutional objection first made in the motion for new trial did not preserve the matter for review. Id. These cases insist on specificity and timeliness of constitutional objections.
Counsel’s statement regarding his “preference,” and his request that defendant’s motion to dismiss be with prejudice, was ambiguous and vague. In the case before us, the terms “double jeopardy,” “jeopardy,” or words to that effect, are not found in the dialogue between court and counsel. Counsel expressed a preference to exclude the witness’ testimony and at the close of the state’s case he will move for a dismissal, which would be appropriate “due to the age of the case.” The majority places a great deal of importance on this statement, interpreting it to mean that “defense counsel stated he wanted to proceed with the trial.” Admittedly, that may be one interpretation. However, even if we accept that explanation, the request to continue with the trial was not in the context of a double jeopardy objection, but rather with specific reference to the defendant’s speedy trial rights. Counsel gave his reason for his “objection” as “due to the age of the case,” which clearly suggests a speedy trial concern. It is not surprising that the judge immediately inquired about the defendant’s speedy trial rights. See Barker v. Wingo, 407 U.S. 514, 530, 92 S.Ct. 2182, 2192, 33 L.Ed.2d 101 (1972); State v. Bolin, 643 S.W.2d 806 (1983)(adopting the holding of Barker v. Wingo). A speedy trial is guaranteed by Article I, § 18(a) of the Missouri Constitution and the Sixth Amendment of the United States Constitution. See State v. Davis, 903 S.W.2d 930, 935-36 (Mo.App.1995). Thus, the statement not only failed to inform the court of the defendant’s Fifth Amendment right under the Double Jeopardy Clause, it apparently misled the court into believing that it was a speedy trial claim under the Sixth Amendment.
Considering the totality of the circumstances, the invited response of the defendant falls short of informing opposing counsel and the court of a double jeopardy claim. The holding of Tolliver is clear. Simply requesting that the mistrial be “with prejudice” is “not a sufficiently specific objection to preserve the objection of double jeopardy, and thus, is no bar to the second trial.” Id. at 300 (emphasis added). This is true no matter how many times counsel repeats his request that the mistrial be with prejudice. *397Case law of this state requires that the objection be stated in a specific, straightforward manner, so that it is clear to opposing counsel and the court in order to allow for an informed ruling.

. This is an obvious reference to the defendant's motion for a directed verdict which was to be filed at the conclusion of the state’s case. Objections are generally put in the present tense, and are not couched in what one may expect to do in the future.